Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 6/07/2022
Claim 11 has been cancelled
Claims 1-10 and 12-20 have been submitted for examination
Claims  1-10 and 12-20 have been allowed
Allowable Subject Matter
1.	Claims 1-10 and 12-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to memory device includes a row decoder, a column decoder, and a repair control circuit, which is configured to: (i) compare a row address with a stored failed row address, (ii) compare a column address with a stored failed column address, (iii) control the row decoder to activate the at least one of a plurality of redundancy word lines when the row address corresponds to the failed row address, and (iv) control the column decoder to activate at least one of a plurality of redundancy bit lines when the column address corresponds to the failed column address. The repair control circuit varies a repair unit according to an address input during a repair operation.

The prior art of record for example Blodgett teaches memory chip design methodology is disclosed wherein fuse banks on the memory chip may be implemented without enable fuses. A fuse bank may be enabled by using one or more least significant bits (LSBs) in the memory address stored in the fuse bank, thereby avoiding the need for a separate enable fuse. A reduction in the number of fuses results in space savings on the memory chip real estate and also savings in power consumption because of fewer fuses to be blown and read. With reduced fuse count, the yield of the memory chip's die may also be improved because of less number of defective fuses or failed fuse blows. The use of effective default state inversion for address fuses may further reduce the average number of fuses that need to be blown to repair a given non-redundant memory address. Because of the rules governing abstracts, this abstract should not be used to construe the claims.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory device comprising: an address buffer configured to store a plurality of bits of a received address; a first non-volatile memory configured to store a plurality of bits of a failed address; a plurality of first logic circuits, which are each configured to compare one bit of the received address stored in the address buffer with a corresponding bit of the failed address stored in the first non-volatile memory; a first selector configured to output a selected one of two output values from two of the first logic circuits, among the first logic circuits, in response to a selection signal; a second logic circuit configured to output an address matching signal based on the selected output value, and output values of remaining first logic circuits, except for the two of the first logic circuits; a second non-volatile memory configured to store an address bit value corresponding to the selection signal; a second selector configured to output one bit of address bits, corresponding to the two of the first logic circuits, in response to a true or inverted version of the selection signal; and a third logic circuit configured to perform an AND operation on the address matching signal and an output value of the second selector; and wherein the address bit value is used to determine a type and a number of address bits for determining a repair unit in a repair operation.”.
	Claims 2-8 depend from claim 1, are also allowable.
	Claim 9 and 17 are allowable for the same reasons as per Claim 1.
	Claims 11 and 12-15 depend from claim 10, are also allowable.
	Claims 18-20 depend from claim 17, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112